In lieu of granting leave to appeal, the reinstatement order of the Attorney Discipline Board is reversed, and the hearing panel’s order denying reinstate*1208ment is reinstated. MCR 7.302(F)(1). While we are mindful of the careful consideration that has been given to this matter by the Attorney Discipline Board, the power to regulate and discipline members of the bar rests ultimately with this Court pursuant to constitutional mandate. Grievance Administrator v August, 438 Mich 296, 304 (1991); In re Schlossberg v State Bar Grievance Bd, 388 Mich 389, 395 (1972). For the reasons stated in the dissent to the Attorney Discipline Board’s opinion granting reinstatement, the circumstances of this case, including the nature of the petitioner’s misconduct, compel the conclusion that the hearing panel was correct in its determination that the petitioner should not be reinstated at this time.